Citation Nr: 1430921	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  10-30 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to September 1967. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for posttraumatic stress disorder (PTSD) and assigned an initial rating of 30 percent, effective January 22, 2007.  

In April 2010, the RO increased the Veteran's disability rating to 50 percent, effective January 22, 2007.  As that grant does not represent a total grant of benefits sought on appeal, this claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  


FINDING OF FACT

The Veteran's PTSD does not result in by social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

The criteria for an initial rating higher than 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appeal arises from the Veteran's disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted the claim is substantiated and additional notice is not required.  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service records, Social Security Administration (SSA) records, and available private and VA treatment records have been obtained.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

In addition, the Veteran has been provided with appropriate VA examinations in connection with the claim which sufficiently describe the manifestations of the Veteran's PTSD disability for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The last VA examination conducted in connection with the Veteran's claim for an increased evaluation for his service-connected PTSD was in November 2010.  The Veteran has not asserted and the evidence does not demonstrate that the PTSD symptomatology has worsened or undergone a material change since that examination.  Accordingly, the Board finds that a new examination is not warranted in this case.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination).

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's disability is rated under Diagnostic Code 9411, which is subsumed into the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  Under the General Rating Formula for Mental Disorders, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  Id.

The maximum 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.  Id.

Under such regulations, ratings are assigned according to the manifestation of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM-IV).  

Often, treatment records and examination reports contain a Global Assessment of Functioning score.  The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266 (1996); DSM-IV.  GAF scores from 51 to 60 indicate more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores from 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  GAF scores from 31 to 40 indicate some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family and was unable to work).  38 C.F.R. § 4.125; DSM-IV.

VA treatment records in January 2007 and August 2007 show the Veteran was described as well groomed and fully oriented.  His speech was relevant and coherent and his eye contact was good.  Affect was subdued and congruent to mood.  Memory was grossly intact.  Judgment and insight were good.  Thought processes were logical and goal-directed.  There were no signs of hallucinations, delusions, paranoia, suicidal or homicidal ideation.  He was assigned a GAF score of 60.  

A December 2007 VA psychological evaluation report reflects that the Veteran complained of flashbacks, avoidance of stimuli, and discomfort in crowds.  He denied suicidal or homicidal ideation.  He had been employed with the same employer for 37 years prior to retiring in 2001.  The Veteran had married once in 1965 and remained married.  He was assigned a GAF score of 37.  

At a VA PTSD examination in December 2007, the Veteran complained of problems sleeping, irritability, avoidance of crowds, nightmares, intrusive recollections, and avoidance of stimuli.  He was receiving counseling at VA on a weekly basis.  The Veteran had been married to his spouse since 1965.  They had two daughters.  His oldest daughter had passed away over a year earlier.  He had seen a therapist briefly, in 2005, for depressive symptoms.  The Veteran retired in 2001, although he continued to do some independent contract work for home repair, including rehabilitating a home he had recently purchased for rental purposes.  At night, he would watch television before bed.  He enjoyed fishing, riding a bike, and watching football.  He did not have a substance abuse problem or legal entanglements.  He performed activities of daily living independently.  

On examination, he was well groomed with minimal eye contact.  He was oriented to time, place and person.  Memory was intact.  Thought processes were logical and goal oriented.  Speech was normal.  Affect was restricted and mood appeared mildly depressed.  He denied suicidal or homicidal ideations.  There was no evidence of obsessive or ritualistic behavior, delusions, hallucinations, or panic disorder.  The examiner noted that the Veteran exhibited depressive symptoms that appeared to be secondary to continued grieving for his daughter.  The Veteran was assigned a GAF score of 58. 

VA treatment notes show that in July 2009 the Veteran presented with severe anxiety and depression.  He was noted to be hypervigilant.  The Veteran avoided crowds and tended to isolate himself.  The Veteran complained of memory problems.  There was occupational impairment as the Veteran did not like to work with other people and would become irritable when others were around while he was trying to work.  He continued to do home repairs.  The Veteran was uncomfortable around crowds even when the crowd was small or consisted of extended family members.  He denied any close friends and would not partake in social activities.  The Veteran reported obsessional ritualistic behavior at night, which consisted of checking doors and windows before bed.  He denied suicidal ideation.  

The Veteran underwent a VA PTSD examination in December 2009.  He complained of problems sleeping, nightmares, discomfort in crowds, avoidance of stimuli, and intrusive thoughts.  He continued to enjoy social activities such as fishing in the summers, watching television and reading.  The Veteran and his spouse would dine out approximately every two months.  He denied having any friends.  On examination, he was well groomed with appropriate hygiene.  He was oriented to time, place and person.  He exhibited no memory deficits.  Thought processes were logical and goal oriented.  Speech was normal.  Affect was initially guarded and mood was euthymic.  Attention was preserved.  Impulse control, insight, and judgment were fair.  He denied suicidal or homicidal ideations.  There was no evidence of obsessive or ritualistic behavior, delusions, hallucinations, or panic disorder.  There was no evidence of psychosis.  His GAF score was 58.  

In a September 2010 statement, the Veteran reported his symptoms included flashbacks, nightmares, anger, anxiety, depression, problems concentrating, hypervigilance, and irritability.  He also reported that he had a physical reaction to triggers, such as certain smells, that included sweating and hyperventilating.  

At a VA PTSD examination in November 2010, the Veteran complained of irritability, difficulty sleeping, problems concentrating, discomfort in social situations, mood swings, nightmares, anxiety, intrusive memories, physically responding to certain cues, and social isolation.  He had no friends.  He continued to live with his wife of 45 years and maintained regular contact with his daughter, who lived a block and a half away from him.  The Veteran described the relationship with his wife and daughter as good.  He also kept in touch with his brother.  He reported a preference for working alone during his prior work career.  He also noted a decreased interest in activities, with the only identified source of enjoyment being fishing.  He further stated that his outpatient mental health treatment was effective in reducing his irritability.  

On examination, he was described as well-groomed.  He was oriented to place and person, but was unable to identify the day of the week.  Speech was slow, but with no evidence of word-finding difficulty.  Thoughts were clear, logical and well organized.  There was no evidence of loosening of associations or disturbed thought processes.  Insight and judgment were intact.  Abstract reasoning was within normal limits.  Memory was intact.  Attention was poor.  The Veteran was assigned a GAF score of 58, due to the frequency and severity of intrusive thoughts, irritability and limited social network.  The examiner noted that while the Veteran preferred a work environment that isolated him from others, during his 37-year employment history, his PTSD was not productive of excessive discord with supervisors or co-workers.  It did not result in excessive absenteeism or drive down overall work performance or efficiency.  The examiner further noted that the severity and functional impact of the Veteran's symptoms appeared to be unchanged since he was last evaluated in 2009.  In essence, the Veteran described chronic, but stable symptoms of PTSD. 

When seen for VA outpatient treatment in September 2013, the Veteran reported that his depression was better and well-controlled.  He denied any thoughts of suicidal or homicidal ideation.  A March 2014 VA treatment note shows the Veteran reported he was doing "quite well" with respect to his PTSD and depression.  He denied having any specific complaints including any thoughts of suicidal or homicidal ideation.  Objectively, he was alert and oriented times three, with appropriate affect.  He was well groomed, jovial, and calm.  The assessment was that his PTSD and depression were stable.
 
Based on the evidence of record, the Veteran's PTSD symptoms have not resulted in occupational and social impairment that more nearly approximates or equates to the criteria for a 70 percent rating.  

The evidence reflects that the Veteran's PTSD symptoms have consisted primarily of flashbacks, avoidance of stimuli, problems sleeping, irritability, anxiety, depression, avoidance of crowds, nightmares, hypervigilance, physical responses to certain cues, self-isolation, mood swings, memory problems, problems concentrating, and intrusive recollections.  He has consistently denied suicidal or homicidal ideation.  There has been no evidence of inpatient psychiatric treatment or any psychosis, delusions, paranoia, panic disorder, or hallucinations.  

His PTSD has not manifested with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.

While there is some evidence that the Veteran has difficulty in establishing and maintaining effective relationships due to his PTSD symptoms, there is no indication that he is incapable of either establishing or maintaining effective social or work relationships due to PTSD.  While the Veteran did not like to work with other people and would become irritable when others were around as he was trying to work; prior to retiring in 2001, he had been employed with the same employer for 37 years.  After he retired, he continued to do some independent contract work for home repair.  Also, the VA examiner in 2010 noted that while the Veteran preferred a work environment that isolated him from others, during his 37 year employment his PTSD was not productive of excessive discord with supervisors or co-workers.  His PTSD also did not result in excessive absenteeism or drive down overall work performance or efficiency.  

While the Veteran reported that he had no friends, did not participate in social activities, and was uncomfortable around crowds, the evidence shows that he remained married for more than 45 years and enjoyed social activities with his wife.  He maintained regular contact with his daughter and brother, and reported a good relationship with his wife and daughter.  While there was some decreased interest in activities, he still enjoyed social activities such as fishing and dining out with his wife.  

As for the effect of the Veteran's symptoms on judgment, thinking, or mood, the evidence does not reflect more than a moderate disability picture.  Throughout the appeal, there has been no objective evidence of psychosis, behavioral abnormalities, paranoia, delusions, hallucinations, or suicidal ideation.  The Veteran's speech has been normal with no evidence of word-finding difficulty.  Although he has had depressed moods, there is no evidence that his depression affected his ability to function independently.  His behavior has been consistently shown to be appropriate, and insight and judgment have been intact.  There is no evidence showing a neglect of personal appearance and hygiene.  While the Veteran did obsessional ritualistic behavior at night, which consisted of checking doors and windows before bed, on VA examination there was no overt evidence of obsessive or ritualistic behavior.  There also have been no noted instances where obsessional rituals have interfered with routine activities.

The Board also notes that with the exception of a GAF score of 37 in December 2007, which is indicative of severe symptoms, the Veteran's GAF scores have ranged from 58 to 60.  These GAF scores are consistent with symptoms productive of no more than moderate symptoms or moderate difficulty in social, occupational, or school functioning.  

Neither the number of symptoms, nor the type of symptoms, nor the GAF score controls in determining whether the criteria for a 70 percent rating have been met.  It is the effect of the symptoms, rather than the presence of symptoms, that determines the rating.  Stated in other way, the mere presence of one instance of a low GAF score does not equate to the criteria for a 70 percent rating, rather it is the effect or degree of impairment in occupational and social functioning that needs to be determined.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  The Board finds that since the grant of service connection, the Veteran's PTSD has been productive of no more than occupational and social impairment with reduced reliability and productivity, which is reflected in the current 50 percent rating assignment.  

The preponderance of the evidence is against the claim for a higher rating.  There is no doubt to be resolved, and an initial rating greater than 50 percent disabling is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  38 C.F.R. § 3.321(b) (1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular rating is inadequate.  

The Veteran's PTSD symptoms have consisted primarily of flashbacks, avoidance of stimuli, problems sleeping, irritability, anxiety, depression, avoidance of crowds, nightmares, hypervigilance, physical responses to certain cues, self-isolation, mood swings, memory problems, problems concentrating, and intrusive recollections.  The rating criteria describe the Veteran's disability level and symptomatology, and the rating criteria provide for additional or more severe symptoms than currently shown by the evidence of record.  The General Rating Formula for Mental Disorders specifically focuses on symptoms inherent in social and occupational impairment.  38 C.F.R. § 4.130.  The symptoms described by the Veteran fall within the scope of these rating criteria, and this is particularly so given that the rating criteria include non-exhaustive lists of symptoms and focus on the overall impairment level of symptoms.  The Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Referral for extraschedular consideration is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); 38 C.F.R. § 3.321(b)(1).  

As a final point, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009), a veteran's claim for an increased disability evaluation may require a determination as to whether the veteran is entitled to a total disability rating based on individual unemployability (TDIU).  The Veteran is already in receipt of TDIU.  


ORDER

An initial rating higher than 50 percent for PTSD is denied.



____________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


